Citation Nr: 0521727	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-08 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity, secondary to service-
connected Type II diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity, secondary to service-
connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION


The veteran served on active duty from January 1964 to 
November 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.


FINDINGS OF FACT

1.  Right lower extremity peripheral neuropathy was not shown 
in service or for many years thereafter and the most 
probative evidence of record indicates that any current 
peripheral neuropathy, right lower extremity, is not causally 
related to his active service, any incident therein, or any 
service-connected disability.

2.  Left lower extremity peripheral neuropathy was not shown 
in service or for many years thereafter and the most 
probative evidence of record indicates that any current 
peripheral neuropathy, left lower extremity, is not causally 
related to his active service, any incident therein, or any 
service-connected disability.


CONCLUSIONS OF LAW

1.   A peripheral neuropathy, right lower extremity, was not 
incurred during active service, may not be presumed to have 
been incurred during active service, nor is any such 
disability causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 
(2004).

2.   A peripheral neuropathy, left lower extremity, was not 
incurred during active service, may not be presumed to have 
been incurred during active service, nor is any such 
disability causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a June 2003 letter that notified the veteran of 
any information and evidence needed to substantiate and 
complete the claims for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in March 2002.   Thereafter, the RO provided 
notice in June 2003.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records from Del E. Webb Memorial 
Hospital; and VA examination reports dated in April 2002 and 
October 2002.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Factual Background

The veteran's history of alcohol abuse is documented 
throughout his medical records.  In February 1981, the 
veteran was hospitalized due to increasing anxiety, 
confusion, paranoid delusional ideations and hallucinations 
aggravated by alcohol abuse.  In May 2001, the veteran was 
assessed as having a schizoaffective disorder and alcohol 
abuse/dependence; accordingly, he participated in SAC-DUAL 
diagnosis group.  The veteran also participated in an alcohol 
and substance abuse cessation program in February 2002.  
Additionally, private treatment records from Del E. Webb 
Memorial Hospital reveal in July 2003 that the veteran had a 
social history of drinking up to six sometimes 12 beer a day 
for more than 20 years.

The veteran presented for an April 2002 VA general 
examination.  The examiner commented that other than the 
question of heart disease, the veteran did not have any 
history of a diagnosed condition that was secondary to 
diabetes.  The veteran also did not have a clear history for 
neuropathy.  He only had occasional vague leg pains and 
numbness.  Usually it was very transient and of the type that 
went away as soon as he moved his limbs.  Additionally, the 
examiner noted another risk factor for neuropathy, heavy 
alcohol intake.  Upon neurologic examination, the examiner 
was unable to elicit knee or ankle reflexes, even with 
reinforcement.  Monofilament and pin or sharp stick sensation 
were perceived as rather dull, but were present in the entire 
lower extremities, therefore not suggestive of neuropathy.  
However, light touch was absent in the feet, yet present in 
the hands.  The veteran was diagnosed as having diabetes 
mellitus Type II; hypertension; coronary artery disease; and 
possible mild peripheral neuropathy.  The examiner commented 
that the veteran's peripheral neuropathy had two potential 
etiological factors, diabetes or his history of heavy alcohol 
intake.  

The veteran also underwent a lower extremity neuromuscular 
electrodiagnosis in May 2002.  Impressions included a 
slightly prolonged left peroneal nerve conduction velocity; 
prolonged tibial motor and sensory latencies; and essentially 
a normal E.M.G. with no denervation.  The examiner stated 
that the veteran had early, minimal peripheral 
polyneuropathy.  

In October 2002, the veteran presented for a VA peripheral 
nerves examination.  Subjective complaints included 
occasional numbness and tingling in his hands and feet.  The 
veteran also reported some aching in his feet.  The examiner 
related that the veteran had been diagnosed as having 
diabetes eight years ago and that his symptoms appeared to 
have occurred two years after his diagnosis.  The examiner 
also related that the veteran had a history of alcohol abuse, 
specifically beer, which began tapering down in the late 
1970s, and then increased again in the late 1980s.  After he 
was diagnosed as having schizophrenia, the veteran again 
tapered his alcohol consumption.  Upon examination, reflexes 
were absent in the upper and lower extremities.  Toes were 
downgoing, but light touch, pin and vibration were normal 
with some diminution in position sense in both feet.  The 
veteran had 5/5 motor strength and was able to do a deep knee 
bend.  The examiner summarized that the veteran exhibited 
evidence of minimal peripheral neuropathy; however it was 
"more likely than not" that it was related to the history 
of alcohol abuse, rather than to his diabetes, since most 
peripheral neuropathies occur after longstanding time in 
either of these conditions.  


Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).




Analysis

Other than the veteran's lay contentions, the record contains 
no indication that the veteran's peripheral neuropathy, right 
lower extremity, and peripheral neuropathy, left lower 
extremity, are causally related to his active service, any 
incident therein, or any service-connected disability.  
Service medical records are silent regarding any complaint or 
finding of either a right lower extremity or left lower 
extremity peripheral neuropathy disability or injury.  
Similarly, the post-service medical evidence of record is 
negative for any notations of a peripheral neuropathy, right 
lower extremity, and peripheral neuropathy, left lower 
extremity, for years after service separation.  The first 
actual diagnosis of minimal peripheral polyneuropathy  was 
recorded in May 2002, more than thirty years after the 
veteran's discharge from service.  Moreover, there is no 
medical evidence of record that provides a nexus to his 
period of service.  Consequently, service connection is not 
warranted on a direct basis.

The veteran, however, claims that his current peripheral 
neuropathy, right lower extremity, and peripheral neuropathy, 
left lower extremity, are secondary to his service-connected 
diabetes mellitus, Type II, disability.  Notwithstanding the 
veteran's allegation, the most probative medical evidence of 
record establishes that the veteran's peripheral neuropathy, 
right lower extremity, and peripheral neuropathy, left lower 
extremity, disorders are not related to his service-connected 
diabetes mellitus, Type II.   The veteran has been afforded 
two medical examinations, in April 2002 and October 2002, 
which have addressed his peripheral neuropathy, right lower 
extremity, and peripheral neuropathy, left lower extremity, 
disorders.  None of the aforementioned examinations provided 
a definite nexus to service or to his service-connected 
diabetes mellitus, Type II.  Rather, the April 2002 examiner 
stated that the veteran's peripheral neuropathy had two 
potential etiologies; one being his diabetes and the other 
his history of heavy alcohol intake.  Accordingly, the 
veteran was scheduled for an additional examination in 
October 2002 in order to clarify this matter.  The examiner 
concluded that the veteran's minimal peripheral neuropathy 
was "more likely than not" related to his history of 
alcohol abuse.  Furthermore, the examiner reasoned most 
peripheral neuropathies occur after longstanding alcohol 
abuse or diabetes and the veteran only had a longstanding 
history of alcohol abuse.

The Board finds that the medical opinions discussed above are 
persuasive and assigns them great probative weight.  The 
opinions were rendered by physicians who actually examined 
the veteran.  In addition, the most recent VA examiner gave a 
considered rationale and based his opinions on a complete 
review of the veteran's claims folder.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).

Moreover, the Board notes that the only other evidence of 
record which contradicts these opinions is the opinion of the 
veteran.  Although he has argued that his peripheral 
neuropathy, right lower extremity, and peripheral neuropathy, 
left lower extremity, are causally related to his service-
connected diabetes mellitus, Type II, such opinion is clearly 
a matter for an individual with medical knowledge and 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, although the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record.

In summary, as peripheral neuropathy, right lower extremity, 
and peripheral neuropathy, left lower extremity, disorders 
were not shown in service or for many years thereafter, and 
because the probative evidence of record indicates that such 
disorders are not causally related to the veteran's active 
service or any service-connected disability, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of service connection for peripheral 
neuropathy, right lower extremity, and service connection for 
peripheral neuropathy, left lower extremity.


ORDER

Service connection for peripheral neuropathy, right lower 
extremity, as secondary to service-connected Type II diabetes 
mellitus, is denied.

Service connection for peripheral neuropathy, left lower 
extremity, as secondary to service-connected Type II diabetes 
mellitus, is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


